                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

UNITED STATES OF AMERICA,                         )
          Plaintiff,                              )
                                                  )
       v.                                         )     CAUSE NO.: 2:15-CR-80-JTM-JPK
                                                  )
GAILAND JACKSON, JR.,                             )
          Defendant.                              )

        FINDINGS AND RECOMMENDATION OF THE MAGISTRATE JUDGE
            UPON A SUPERVISED RELEASE REVOCATION HEARING

TO:    THE HONORABLE JAMES T. MOODY,
       UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF INDIANA

       On September 30, 2019, the United States Government appeared by counsel Assistant

United States Attorney Nicholas Padilla. Defendant Gailand Jackson, Jr. appeared in person and

by counsel Mark Gruenhagan and in the custody of the United States Marshal. United States

Probation Officer Jonathan Reid appeared.

       A Supervised Release Revocation Hearing was held. The Court received evidence and

comments.

       Based upon the record of proceedings the Court makes this Report and Recommendation.

       On August 19, 2015, Defendant pled guilty to the Count I charge in the Information

(possession with intent to distribute crack cocaine).

       On March 22, 2016, Judge James T. Moody originally sentenced Defendant to 37 months

of imprisonment and three years of supervised release subject to specified written terms and

conditions.

       On June 21, 2019, the United States Probation Department filed a Petition for Action on

Conditions of Pretrial Release, (ECF No. 42), alleging that Defendant violated the terms and
conditions of his supervised release. On June 21, 2019, a warrant was issued for Defendant’s arrest,

and he was arrested on June 27, 2019. After a detention hearing on June 27, 2019, Defendant was

ordered detained.

       On July 12, 2019, the U.S. Probation Office filed an Amended Summary Report of

Violations. (ECF No. 51).

       On September 19, 2019, Defendant, by counsel, and the Government filed an Agreed

Disposition of Supervised Release Violations, in which the parties agreed to have a magistrate

judge preside over the hearing on revocation of supervised release.

       On September 20, 2019, Judge James Moody issued an Order granting the request to

transfer the hearing to a magistrate judge and referring the case to the undersigned Magistrate

Judge for a Report and Recommendation including, if applicable, a recommended disposition

under 18 U.S.C. § 3583(e).

       As a result of the September 30, 2019 Supervised Release Revocation Hearing, the

undersigned Magistrate Judge FINDS that:

       1.      Defendant has been advised of his right to remain silent, his right to counsel, his

right to be advised of the charge against him, his right to a contested Supervised Release

Revocation Hearing, and his rights in connection with such a hearing;

       2.      Defendant understands the proceedings, the allegations, and his rights;

       3.      Defendant knowingly and voluntarily admitted that he committed the applicable

violations set forth in the June 21, 2019 Petition, (ECF No. 42), and Amended Summary Report,

(ECF No. 51), and that the allegations supporting that violations are true; and




                                                 2
       4.      These violations are Grade C violations, the Defendant’s criminal history category

is III, the advisory guideline range is 5 to 11 months of imprisonment, and the statutory maximum

sentence that may be imposed is 5 years of imprisonment.

       The undersigned Magistrate Judge RECOMMENDS to Judge James Moody that:

       5.      Defendant be adjudged to have committed the violation of his supervised release

described in the June 21, 2019 Petition (ECF No. 42);

       6.      The supervised release of Defendant be revoked;

       7.      Defendant be ordered committed to the United States Bureau of Prisons forthwith

to serve 5 months of incarceration therein;

       8.      Defendant be given credit for time served while awaiting his sentencing;

       9.      Defendant serve his term of imprisonment in a Bureau of Prisons facility as close

as possible to the Northern District of Indiana

       10.     After successful completion of the additional term of imprisonment, no further term

of supervised release shall follow Defendant’s sentence.

       At the hearing, the parties waived the 14-day period in which to file objections to these

Findings and Recommendation.

       So ORDERED this 30th day of September, 2019.

                                                  s/ Joshua P. Kolar
                                                  MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                  UNITED STATES DISTRICT COURT




                                                  3
